Detailed Action
Notice re prior art available under both pre-AIA  and AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the Applicant’s amendments and remarks filed 03/22/2022. The Applicant has amended claims 1-15. Claims 1-15 are presently pending and are presented for examination. 
Reply to Applicant’s Remarks
Applicant’s remarks filed 03/22/2022 have been fully considered and are addressed as follows:
Claim Objections:
	Applicant’s amendment to the claims filed 03/22/2022 has overcome the Claim Objections previously set forth. 
Claim Rejections under 35 U.S.C. 101:
	Applicant’s amendment to the claims filed 03/22/2022 have overcome the 35 U.S.C. 101 rejections for claim 15 previously set forth.
Regarding applicant’s argument that the amendments filed 03/22/2022 overcome the 35 U.S.C. 101 rejections for claims 1-14, specifically, the applicant argues that the independent claims are not mere “mental processes”, the examiner respectfully disagrees.  
The independent claims recite identifying… generating… and determining…, which are processes that can be implemented by a human. The claims further recite obtaining…, receiving… transmitting … which are mere data gathering/transmitting and are considered as insignificant extra solutions. Therefore, the rejections of the independent claims under 35 U.S.C. 101 are maintained.
Dependent claims 2-4, 6-7, 9-11 and 13-15 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-15 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Claim Rejections under 35 U.S.C. 112:
Applicant’s amendment to the claims filed 03/22/2022 have partially overcome the 35 U.S.C. 112(b) rejections previously set forth (see Claim Rejections - 35 USC § 112
below). 
Claims Rejections under 35 U.S.C. 102/103:
Applicant’s arguments, see Arguments/Remarks, filed 03/22/2022, with regard to the rejections of claims 1-15 under 35 USC 102 have been fully considered. Applicant’s argument is moot because the argument is directed toward new limitations that have not been previously considered. As such, Applicant’s amendment has necessitated a new ground of rejection set forth in this office action. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1, 5, 8 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method for identifying at least one connectivity node and determining a final route to the destination as recited in independent claims 1, 5, 8 and 12.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “at least one processor”. That is, other than reciting “at least one processor” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “at least one processor” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by a controller does not take the claim limitations out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes)
The claim recites additional elements of obtaining information (with a transceiver), receiving data/metadata and transmitting information (with a transceiver).  The obtaining, receiving steps are recited at a high level of generality (i.e. as a general means of gathering data for use in the determining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The transmitting step is also recited at a high level of generality and amounts to mere post solution data presenting, which is a form of insignificant extra-solution activity.   The “transceiver” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment.  The transceiver is recited at a high level of generality and is merely automates the recited steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the obtaining, receiving and transmitting steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the processors, memory and transceiver are all conventional computing systems/data receiving/transmitting systems, and the specification does not provide any indication that the processor, memory or transceiver is anything other than a conventional computer/electronic component used for data processing.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the obtaining, receiving and transmitting steps are well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-4, 6-7, 9-11 and 13-15 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-15 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-11 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “… identifying at least one connectivity node with a coverage including points located on the route among a plurality of connectivity nodes…” which is not explicitly, implicitly or inherently disclosed in the Specification. There are several places mentioning “the connectivity node may generate metadata... The connectivity node may transmit the generated metadata …” while there are no languages related to the processor actively “identify at least one connectivity”, therefore, the claim recites new matter and is rejected under 35 U.S.C. 112(a).
Claims 4, 7, 11 and 14 recite “predict(ing) whether a predetermined dangerous situation is to occur to the user” and “…notification about the predetermined dangerous situation to…” which are ambiguous. which is not explicitly, implicitly or inherently disclosed in the Specification. It seems the Specification does not have languages related to a predetermining process for the “dangerous situation”. Therefore, the claim recites new matter and is rejected under 35 U.S.C. 112(a).
Claim 8 recites similar languages as claim 1 and is rejected for similar reasons above.
Claims 2-4, 9-11 and 15 are rejected by virtue of the dependency on previously rejected claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4, 7, 11 and 14 recite “predict(ing) whether a predetermined dangerous situation is to occur to the user” and “…notification about the predetermined dangerous situation to…” which are ambiguous. The term “dangerous” is also a relative and subjective term. There is no clear metric to determine what a “dangerous situation” is and for different users, the “dangerous situation” could be different. Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b). The claim limitations are interpreted by the examiner as “determining road traffic conditions” and “transmitting road information to…” for the purpose of examination.
Claim 5 recites “in case that a coverage of the connectivity node includes points located on a route between a location of a user and a destination requested by the user, transmitting the generated metadata to a base station…” which is ambiguous. It is not clear “in case that a coverage of the connectivity node DOES NOT include points located on a route between a location of a user and a destination…” whether “the generated metadata” will be transmitted OR not. Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b). The claim is interpreted by the examiner as “when a coverage of the connectivity node includes points located on a route between a location of a user and a destination requested by the user, transmitting the generated metadata to a base station” for the purpose of examination. 
Claim 12 recites similar languages as claim 1 and is rejected for similar reasons above.
Claims 6-7 and 13-14 are rejected by virtue of the dependency on previously rejected claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeki (JP2003308597, hereinafter Shigeki) in view of Tengler (US20080027636, hereinafter Tengler).
As to claims 1, 8 and 15, Shigeki teaches a method of providing route information by a base station, a base station, and a computer-readable recoding medium comprising: 
obtaining route information about a route between a location of a user and a destination requested by the user (see at least Shigeki para 0048, base station receives destination route information); 
receiving metadata representing at least one of a geographical feature and an object feature within each coverage of the at least one connectivity node (see at least Shigeki para 0048, receiving the number of people from each car navigation through the information transmission; para 0049, obtaining traffic volume capacity of each road); 
determining a final route to the destination based on the route information and the received metadata (see at least Shigeki para 0050, receiving optimum route information through the information transmission reception unit); and 
transmitting information about the determined final route to a terminal of the user (see at least Shigeki para 0050 display information on the display and notifies the driver the route change, also see para 0056 and Fig. 4).
Shigeki further teaches information transmission/reception means, optimum route information calculation unit, and record information related to calculating the optimum route in the record unit (see at least Shigeki para 0050, Fig. 4, also see para 0036 for received information recording unit).
Shigeki does not teach identifying at least one connectivity node with a coverage including points located on the route among a plurality of connectivity nodes, based on the route information and receiving metadata from the at least one connectivity node. 
However, in the same field of endeavor, Tengler teaches roadside units communicates with the host vehicle in the road segments covered by a communication area and guide the vehicle (see at least Tengler para 0032-0034). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, base station and connectivity node disclosed by shigeki to include information transmission/reception means, optimum route information calculation unit, and record information related to calculating the optimum route in the record unit as disclosed by Tengler to assist vehicle navigation using information from the roadside units.
As to claims 2 and 9, Shigeki in view of Tengler teaches the method of claim 1 and the base station of claim 8, wherein determining of the final route comprises: 
comparing the received metadata with a database preset with respect to avoidance targets to determine a point including the avoidance target or a point predicted to have the avoidance target in the route (see at least Shigeki para 0009 for storing the received destination, route to destination… as a database, predicting traffic condition/congestion status and calculating an ideal route according to the predicted traffic condition and congestion status; para 0050, periodically communicating current position with base station and receiving congestion information and traffic condition),
setting a weight for the determined point in the route to be relatively lower than weights for other points between the location of the user and the destination to revise the route between the location of the user and the destination (see at least Shigeki para 0009 for calculating an ideal route, also see para 0050 for periodically communicating current position with base station and receiving congestion information and traffic condition and recalculating the optimum route by the optimum route information calculation unit).
As to claims 3 and 10, Shigeki in view of Tengler teaches the method of claims 1 and the base station of claim 8, further comprising: 
obtaining user information including at least one of characteristics information about a preferred route of the user and condition information of the user (see at least Shigeki para 0050, traffic condition information of each route and if there is a change in the traffic condition, also the congestion information and accident occurred are information preferred by a user for the purpose of navigation), 
wherein the determining of the final route comprises setting a weight for at least one route between the location of the user and the destination based on the user information so as to determine the final route (see at least Shigeki para 0050 for receiving congestion information and traffic condition and recalculating the optimum route by the optimum route information calculation unit).
As to claims 4 and 11, Shigeki in view of Tengler teaches the method of claim 1 and the base station of claim 8, wherein the metadata is periodically received from the connectivity node at preset time intervals (see at least Shigeki para 0050, each travelling vehicle periodically communicating current position with the baser station), and 
wherein the method of providing route information further comprises: 
predicting a dangerous situation likely to occur to the user based on the periodically received metadata and a location of the user at a time of receiving the metadata (see at least Shigeki para 0050, calculating average speed in each route and traffic conditions, and determine if there is a change in the traffic condition, e.g. accident or traffic jam); and transmitting a notification about the predicted dangerous situation to the terminal of the user (see at least Shigeki para 0050, the optimum route is calculated and transmitted through the information transmission/reception unit and displaying information on the information display unit, also see para 0056 and Fig. 4).
As to claims 5 and 12, Shigeki teaches a method of providing route information by a connectivity node, and a connectivity node, comprising: 
receiving data about a geographical feature and an object within a preset coverage sensed from at least one electronic device (see at least Shigeki para 0050, infrastructure information analyzed and transmitted by road traffic information center based on satellite photographs, ITS and street images, also see Fig. 4, para 0025-0031); 
generating, by analyzing the received data, metadata representing at least one of the geographical feature and the object feature (see at least Shigeki para 0050, average speed of each route and congestion information received from the infrastructure, also see para 0025-0031); and 
transmitting the generated metadata to a base station (see at least Shigeki para 0050, the infrastructure information receiving unit receives the infrastructure information).
wherein a final route to the destination is determined based on the generated metadata and route information about the route, and information about the determined final route is transmitted to a terminal of the user (see at least Shigeki para 0050, receiving optimum route information through the information transmission reception unit).
Shigeki teaches road traffic information center analyzing and transmitting information received from satellite, ITS and camera (see at least Shigeki para 0050), i.e. a transceiver that receives and transmits information and a processor that analyzes information. Shigeki further teaches a memory to store data related to traffic information (see at least Shigeki para 0027).
Shigeki does not teach transmitting the metadata in case that a coverage of the connectivity node includes points located on a route between a location of a user and a destination requested by the user.
However, in the same field of endeavor, Tengler teaches roadside units communicates with the host vehicle in the road segments covered by a communication area and guide the vehicle, i.e. the data transmission is in the communication covered area (see at least Tengler para 0032-0034). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, base station and connectivity node disclosed by Shigeki to include in case that a coverage of the connectivity node includes points located on a route between a location of a user and a destination requested by the user as disclosed by Tengler to assist vehicle navigation using information from the roadside units.
As to claims 6 and 13, Shigeki in view of Tengler teaches the method of claim 5 and the connectivity node of claim 12, wherein generating of the metadata comprises analyzing at least one of a type, mobility, and density of the object, and an inclination of the geographical feature, based on the received data (see at least Shigeki para 0050, average speed of each route and the congestion information received from the infrastructure, i.e. mobility and density data).
As to claims 7 and 14, Shigeki in view of Tengler teaches the method of claim 5 and the connectivity node of claim 12, further comprising: 
obtaining location information of the user (see at least Shigeki para 0050, current position being periodically communicated, also see para 0042, 0025-0031); and 
predicting whether a predetermined dangerous situation likely to occur to the user based on the received data when it is determined based on the location information of the user that the user is located within the preset coverage (see at least Shigeki para 0050, calculating average speed in each route and traffic conditions, and determine if there is a change in the traffic condition, e.g. accident or traffic jam); and 
transmitting a notification about the predicted dangerous situation to a terminal of the user (see at least Shigeki para 0050, the optimum route is calculated and transmitted through the information transmission/reception unit and displaying information on the information display unit, also see para 0056 and Fig. 4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/YUEN WONG/Primary Examiner, Art Unit 3667